DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Joseph E. Kovarik (Reg. No. 33,005) on 25 February 2021 and 26 February 2021.  Claims 1, 3, 5, 7, 8, 10, 11, 13, 15-17 and 19 have been amended.  Claims 14 and 20 have been cancelled.  Claims 1-13 and 15-19 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 12 July 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance (Notice of Allowance for Mexican Patent Application No. MX/a/2014/002539), as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Joseph Kovarik (Reg. No. 33,005) on 26 February 2021.

The application has been amended as follows: 

Claims
1.  (Currently Amended)  A modular renewable energy tracking and allocation system comprising: 
a photovoltaic array mounted on a vehicle having a device control system and a 
respective device identification code; 
a host renewable energy system having a respective host identification code;  
a computer network;  
a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system;  
a computer server in communication with said computer network;  
a software application running on said computer server for writing data to and reading data from said network accessible database; 
said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application 
device identification code, and sending said energy data with said respective device identification code and said host identification code to said computer server for storage on said network accessible database; wherein said central processing unit of said host renewable energy system is in communication with said computer network, and wherein an owner of the vehicle is credited for solar energy generated by the photovoltaic array while the vehicle is in motion. 

3.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 1 further comprising: a wireless communication system, said computer network is in communication with said wireless communication system, said photovoltaic array including a wireless transceiver for wirelessly communicating with said wireless communication system, said device control system having a software application operating to generate energy data corresponding to energy generated while said renewable energy system is not connected to a host, said device control system sending said energy data with said respective device identification code to said computer server for storage on said network accessible database. 

5.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 1 wherein said host renewable energy system further comprises: a memory device, said software application running on said central processing unit of said host 
respective device identification code in said memory device prior to sending. 
 
7.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 1, further comprising a modular subscriber system that permits a plurality of 
 
8.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 1 wherein said vehicle is selected form a group consisting of a trailer, a 
mobile container, a train, a passenger bus, a school bus, and a fleet vehicle. 
 
10.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 1 wherein the modular renewable energy tracking and allocation system
periodically uploads data by one of wireless, cellular or broadband WIFI, and identifies energy created and a location of the vehicle, as determined by a device selected from a group consisting of a GPS, a time stamp and an ID code, whereby a credit is provided to the owner of a vehicle's account that comports with the energy created while the vehicle was in motion. 
 
11.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 1, wherein said photovoltaic array is connected directly into an electrical system of the vehicle to deliver electrical power to the vehicle, and wherein electrical a load on an alternator of the vehicle. 
 
13.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 1 wherein the owner of the vehicle receives a status as a renewable energy generator to facilitate receiving Renewable Energy Credits (RECs). 
 
14.  (Cancelled)  
 
15.  (Currently Amended)  A modular renewable energy tracking and allocation system comprising: 
A photovoltaic array mounted on a vehicle having a device control system and a 
respective device identification code;  
a host renewable energy system having a respective host identification code;  
a computer network;  
a network accessible database storing a plurality of database records containing data corresponding to said photovoltaic array and said host renewable energy system;  
a computer server in communication with said computer network;  
a software application running on said computer server for writing data to and reading data from said network accessible database;  
said host renewable energy system including, a connection port for receiving energy generated by said photovoltaic array, a central processing unit in communication with said computer network and said device control system, and a software application 
device identification code, and sending said energy data with said respective device identification code and said host identification code to said computer server for storage on said network accessible database;  
a battery storage system located in the vehicle to store electricity and to supply electricity to said vehicle when the vehicle is stationary and when sunlight is not available;  
wherein the photovoltaic array is linked to a separate photovoltaic array 
mounted on another vehicle to form a larger array;  and 
wherein said vehicle is selected from a group consisting of a trailer, a mobile container, a train, a passenger bus, a school bus, and a fleet vehicle. 
 
16.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 15 further comprising: a wireless communication system, said computer network is in communication with said wireless communication system, said 
photovoltaic array including a wireless transceiver for wirelessly communicating with said wireless communication system, said device control system having a software application operating to generate energy data corresponding to energy generated while said renewable energy system is not connected to a host, said device control system sending said energy data with said respective device identification code to said computer server for storage on said network accessible database. 

provides power to one of a local facility and an electrical grid. 
 
19.  (Currently Amended)  The modular renewable energy tracking and allocation system of claim 15, further comprising a network adapted to track individual contributions of the vehicle and to allocate a credit to an owner of the vehicle. 
 
20.  (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2008/0234871 A1 discloses a generation facility management system for managing power generated by a natural energy with a small environmental load; U.S. Patent Publication No. 2009/0234757 A1 discloses a renewable energy monitoring system that collects streams of informational reports from remote renewable energy systems; U.S. Patent Publication No. 2012/0085387A1 discloses a mobile transport system and a solar panel power generation system configured to be transported by the mobile transport system in a retracted state and convert solar power in an operational state; U.S. Patent Publication No.  2012/0144828 A1 discloses a renewable energy resource management system manages a delivery of a power requirement from a multi-resource 

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the specifics of the claimed modular renewable energy tracking and allocation system comprising of a photovoltaic array mounted on a vehicle, a host renewable energy system including a plurality of components and a network accessible database containing correlated energy data of the photovoltaic array with a respective device identification code and a host identification code for the host renewable energy system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to solar powered vehicles.

U.S. Patent Publication No. 2013/0092457 A1 discloses a photovoltaic apparatus for a vehicle including a plurality of solar modules electrically isolated from each other and adapted to receive solar radiation and convert the radiation to electrical energy. 

U.S. Patent Publication No. 2014/0238467 A1 discloses a portable solar energy generation system that has a disassembled configuration and an assembled configuration.

U.S. Patent Publication No. 2014/0358342 A1 discloses management and use of solar power for golf cars at a golf course.

U.S. Patent Publication No. 2020/0130525 A1 discloses a vehicle that supplies power generated through a solar charging panel disposed on the vehicle to a high-voltage battery and an auxiliary battery.
 
Great Britain Patent Publication No. GB 2 499 446 A discloses a vehicle, such as a car, railway locomotive and carriages, or a lorry and freight container, is fitted with a system comprising a solar photovoltaic array, a power outlet socket, a system controller and storage battery.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.